Title: George Washington to Alexander Hamilton, Thomas Jefferson, Henry Knox, and Edmund Randolph, March 21st [–22] 1793
From: Washington, George
To: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry,Randolph, Edmund



United States, March 21st [–22] 1793
(Circular)

To The Secretary of State—The Secretary of the Treasury—The Secretary of War and The Attorney General of the United States.
Gentlemen,
The Treaty which is agreed to be held on or about the first of June next at the Lower Sandusky of Lake Erie, being of great moment to the interests and peace of this Country; and likely to be attended with difficulties arising from circumstances (not unknown to you) of a peculiar and embarrassing nature; it is indispensably necessary that our rights under the Treaties which have been entered into with the Six Nations—the several tribes of Indians now in hostility with us—and the claims of others, should be carefully investigated and well ascertained, that the Commissioners who are appointed to hold it may be well informed and clearly instructed on all the points that are likely to be discussed: thereby knowing what they are to insist upon (with or without compensation, and the amount of the Compensation, if any) and what, for the sake of peace, they may yield.
You are not to learn from me, the different views which our Citizens entertain of the War we are engaged in with the Indians, and how much these different opinions add to the delicacy and embarrassments alluded to above—nor the criticisms which, more than probably, will be made on the subject, if the proposed Treaty should be unsuccessful.
Induced by these motives, and desireous that time may be allowed for a full and deliberate consideration of the subject before the departure of the Commissioners, it is my desire that you will, on the 25th of this month, meet together at the War Office (or at such other time and place as you may agree upon) where the principal documents are, with whatever papers you may respectively be possessed of on the subject, and such others as I shall cause to be laid before you, and then and there decide on all the points which you shall conceive necessary for the information and instruction of the Commissioners. And, having drawn them into form, to revise the same and have them ready, in a finished State, for my perusal and consideration when I return—together with a digest of such references as shall be adjudged necessary for the Commissioners to take with them.
And, as it has been suggested to me, that the Society of Quakers are desireous of sending a deputation from their Body, to be present at the aforesaid Treaty (which, if done with pure motives, and a disposition accordant with those sentiments entertained by Government respecting boundary, may be a mean of facilitating the good work of peace) you will consider how far, if they are approved Characters, they ought to be recognized in the Instructions to the Commissioners, and how proper it may be for them to participate therein or to be made acquainted therewith.

Go: Washington

 